SAUNDERS, J.,
dissents and assigns written reasons.
hi disagree with the decision to affirm the trial court’s grant of summary judgment in favor of the hospital. In my view, Paragraph 16 is clear in its unambiguous directive that “In, the event Lessee elects to sell ... Lessor shall purchase” (emphar sis added) the improvements to the property. Such interpretation does not render ineffective the provision that states, “failure of the Lessor to purchase ... per-mitís] Lessee to convey the improvements to a third party.” Instead, this provision merely grants the physician an optional remedy. Therefore, I respectfully dissent, as I would reverse.and render judgment for the plaintiff.